Citation Nr: 0931389	
Decision Date: 08/21/09    Archive Date: 09/02/09

DOCKET NO.  07-19 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for hypertension.  

2.  Entitlement to service connection for a bilateral foot 
condition. 

3.  Entitlement to service connection for fatigue, to include 
as due to undiagnosed illness.  

4.  Entitlement to service connection for pain in the elbows 
and wrist, to include as due to undiagnosed illness.  

5.  Entitlement to service connection for a low back 
disorder, to include as due to undiagnosed illness.

6.  Entitlement to service connection for a skin rash, to 
include as due to undiagnosed illness.  

7.  Entitlement to service connection for a bilateral ankle 
condition, to include as due to undiagnosed illness.  

8.  Entitlement to service connection for a left knee 
disorder, to include as due to undiagnosed illness.  

9.  Whether there is new and material evidence to reopen a 
claim for service connection for a right knee disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy Snyder, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1972 to July 1975 
and from September 1990 to July 1991.  He served in Southwest 
Asia from October 31 1990 to June 5, 1991.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of July 2005 by the 
Department of Veterans Affairs (VA) Montgomery, Alabama, 
Regional Office (RO).  A hearing before the undersigned 
Acting Veterans Law Judge was held at the RO in June 2009.  
The hearing transcript has been associated with the claims 
file.

The issues of service connection for a low back disorder, 
bilateral ankle condition, a skin disorder, and a left knee 
disorder and the request to reopen the claim of service 
connection for a right knee disorder are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  Hypertension was not incurred in or aggravated by 
service, and it is not causally related to service.  

2.  A bilateral foot disorder was not incurred in or 
aggravated by service and is not causally related to service.  

3.  The Veteran has not been diagnosed with chronic fatigue 
syndrome or any other underlying disorder, and the reported 
fatigue has not been objectively verified.

4.  The veteran's bilateral wrist and elbow pain have not 
been attributed to an identifiable disorder and are not 
manifest to a degree of at least 10 percent.


CONCLUSIONS OF LAW

1.  The criteria for service connection for hypertension have 
not been met.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2008).

2.  The criteria for service connection for a bilateral foot 
disorder have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 
1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).

3.  The criteria for service connection for fatigue have not 
been met.  
38 U.S.C.A. §§ 1110, 1131, 1117 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.303, 3.317 (2008).

4.  The criteria for service connection for joint pain of the 
elbows and wrist have not been met.  38 U.S.C.A. §§ 1110, 
1131, 1117 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.303, 3.317 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  

In addition, the notice requirements apply to all five 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

In September 2004 and August 2006, the agency of original 
jurisdiction (AOJ) sent letters to the Veteran providing the 
notice required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), to include as interpreted Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Board notes that the 
August 2006 letter postdated the initial adjudication.  The 
claims were subsequently readjudicated without taint from the 
prior decision, however, and no prejudice is apparent.  See 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of fully compliant notification followed by 
readjudication of the claim, such as an SOC or SSOC, is 
sufficient to cure a timing defect).  VA has also done 
everything reasonably possible to assist the veteran with 
respect to his claim for benefits, such as obtaining medical 
records, providing a personal hearing, and providing an 
examination.  

Service Connection

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  To establish service connection for the 
claimed disorder, there must be medical evidence of a current 
disability; medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Service connection may also be granted for 
chronic disorders, such as hypertension, when manifested to a 
compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
examination, acceptance, and enrollment.  
38 U.S.C.A. §§ 1111, 1137; 38 C.F.R. § 3.304(b).  A 
preexisting injury or disease will be considered to have been 
aggravated by active military, naval, or air service, where 
there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  If a preexisting 
disorder is noted upon entry into service, and the claimant 
brings a claim for service connection on the basis of 
aggravation under section 1153, the burden falls on the 
claimant to establish aggravation of the preexisting 
disorder.  Wagner v. Principi, 370 F. 3d 1089, 1096 (Fed. 
Cir. 2004).

The Veteran's service personnel records indicate he is a 
Persian Gulf veteran.  Service connection may be established 
for a Persian Gulf veteran who exhibits objective 
indications  of a qualifying chronic  disability which cannot 
be attributed to any known clinical diagnosis, but which 
instead resulted from an undiagnosed illness that became 
manifest either during active service in the Southwest Asia 
theater of operations during the Persian Gulf War, or to a 
degree of 10 percent or more not later than December 31, 
2011.  38 C.F.R. § 3.317(a)(1) (2008).  

There are three types of "qualifying chronic disabilities" 
for the purposes of 
38 C.F.R. § 3.317: (1) an undiagnosed illness; (2) a 
medically unexplained chronic multi-symptom illness defined 
by a cluster of signs or symptoms (such as chronic fatigue 
syndrome, fibromyalgia, and irritable bowel syndrome); or (3) 
a diagnosed illness that the Secretary determines in 
regulations prescribed under 
38 U.S.C. 1117(d) warrants a presumption of service-
connection.

An "undiagnosed illness" is defined as a condition that by 
history, physical examination, and laboratory tests cannot be 
attributed to a known clinical diagnosis.  38 C.F.R § 
3.317(a)(1)(ii).  In the case of claims based on undiagnosed 
illness, there is no requirement that there be competent 
evidence of a nexus between the claimed illness and service.  
Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).

A "medically unexplained chronic multi-symptom illness" means 
a diagnosed illness without conclusive pathophysiology or 
etiology that is characterized by overlapping symptoms and 
signs and has features such as fatigue, pain, disability out 
of proportion to physical findings, and inconsistent 
demonstration of laboratory abnormalities.  Chronic multi-
symptom illnesses of partially understood etiology and 
pathophysiology will not be considered medically unexplained.  
38 C.F.R. § 3.317(a)(2)(ii).  There are currently no 
diagnosed illnesses that have been determined by the 
Secretary to warrant a presumption of service connection 
under 38 C.F.R. § 3.317(a)(2)(C).

Hypertension

Hypertension is defined as diastolic blood pressure that is 
predominantly 90 millimeters (mm.) or greater, or systolic 
blood pressure that is predominantly 160 mm. or greater with 
a diastolic blood pressure of less than 90 mm.  To support a 
diagnosis of hypertension, the blood pressure readings must 
be taken two or more times on at least three different days.  
See 38 C.F.R. § 4.104, Diagnostic Code 7101(Note 1) (2006).

The evidence indicates that the appellant has been diagnosed 
with hypertension.  See, e.g., December 1998 VA treatment 
record; May 2002 W. record, April 2005 VA examination record.  
The appellant contends that his hypertension is the result of 
his service.  He has reported being told that he had 
"borderline hypertension during service", and he has 
indicated that he was diagnosed in the 1980s.  See, e.g., 
June 2009 hearing transcript.  

The May 1972 entrance examination reveals a blood pressure 
reading of 136/70, and a negative history as to high/low 
blood pressure.  The Veteran was subsequently discharged form 
active service in July 1975, after which he enlisted in the 
Army Reserve.  

A January 1979 Army Reserve examination record reports the 
Veteran's negative history as to high/low blood pressure.  
The record reflects that blood pressure testing revealed a 
reading of 120/90 while sitting, a reading of 120/80 while 
recumbent, and a reading of 122/80 while standing.  
Hypertension was not diagnosed at that time.  A November 1982 
Reserve examination record documents a blood pressure reading 
of 128/88 and the Veteran's negative history as to high/low 
blood pressure.  An October 1986 Reserve examination record 
reports a blood pressure reading of 150/104.  At this time, 
the Veteran was diagnosed with hypertension.  

The Veteran reentered active duty in September 1990.  A 
September 1990 service treatment record reflects a 
provisional finding of hypertension based on the diastolic 
reading of 104 during the 1986 examination.  After 
examination, the diagnosis of hypertension was confirmed.  
Subsequent service examination and treatment records document 
blood pressure readings of 141/76, 132/96, and 160/100 in 
October 1990 and 151/94 in June 1991.  The Veteran was then 
released from active duty, and subsequent (inactive) service 
examination and treatment records dating in January 1992, 
September 1992, and October 1993 reflect elevated blood 
pressure readings and provisional assessments of 
hypertension.  

Based on a review of the evidence of record, the Board finds 
that service connection is not warranted based on the initial 
period of service.  The evidence does not suggest that 
hypertension had its onset during this period of active 
service; rather, the first evidence suggestive of possible 
hypertension (elevated blood pressure readings) dates in 
1979, approximately 7 years after separation, and the first 
diagnosis of record dates in 1986, approximately 11 years 
after separation.  See Maxson v. Gober, 230 F.3rd. 1330, 1333 
(Fed. Cir. 2000) (such a lapse of time is a factor for 
consideration in deciding a service connection claim).  
Furthermore, the evidence does not include any medical 
findings suggestive of a causal relationship between 
hypertension and the initial period of active service.  In 
the absence of competent evidence suggestive of an in-service 
incurrence or a relationship between this period of service 
and the current condition, service connection cannot be 
awarded based on this period of service.

The Board finds that service connection is also not warranted 
based on the Veteran's subsequent period of active service.  
Initially, the Board notes that the evidence clearly 
indicates that the Veteran had been diagnosed with 
hypertension prior to entering service in September 1990.  
Thus, he is not considered sound at entry with respect to 
hypertension, and service connection is only warranted if the 
Veteran shows that the hypertension was aggravated during 
service.  See Wagner, supra.  

In this case, the competent evidence does not suggest that 
the Veteran's hypertension was aggravated by service.  There 
is no evidence of medical treatment or the prescription of 
blood pressure medication during service or immediately after 
service to suggest any worsening, let alone a worsening 
beyond the natural progression, and the record includes no 
competent opinions which suggest that the Veteran's 
hypertension was aggravated by service.  As noted above, in 
claims such as this, the burden falls on the claimant to 
establish aggravation of the preexisting disorder.  Wagner, 
supra.  In this case, the Veteran has failed to meet this 
burden.  Thus, service connection based on aggravation must 
be denied.  

In sum, the Board finds that service connection is not 
warranted for the Veteran's hypertension; thus, his claim 
must be denied.  

Bilateral Foot Disorder 

The May 1972 enlistment examination record documents that the 
Veteran had first degree pes planus on entry to service with 
a negative history as to foot trouble.  Subsequent service 
examination records, to include the examination records 
during the Veteran's second period of active service, reveal 
consistently negative histories as to foot trouble and normal 
clinical findings for the feet.  

An April 2005 VA examination reflects the Veteran's history 
of episodic pain in the feet that was usually related to knee 
pain flare-ups.  The Veteran reported hat he had had 
bilateral foot pain since 1972, when he was diagnosed with 
flat feet and provided prosthetic shoe implants during basic 
training.  The Veteran stated that the shoe inserts helped 
the foot condition, to the point where he had little 
difficulty with his feet throughout his service.  Examination 
revealed that the feet appeared normal with the exception of 
a decreased arch bilaterally.  The examiner noted that there 
was "basically no arch of either foot" and that the Veteran 
had increased weight-bearing on the medial column of each 
foot.  There was no skin breakdown, unusual shoe wear, 
tenderness to palpation, redness, or swelling, and the 
alignment of the Achilles tendon was normal without pain on 
palpation or manipulation.  X-ray images showed bilateral 
degenerative calcaneal spurring.  The examiner diagnosed the 
Veteran with bilateral degenerative calcaneal spurring. 

After review of the evidence, the Board finds that service 
connection is not warranted for a bilateral foot condition 
based on the absence of evidence that a foot disorder had its 
onset in service, was aggravated by service, or is causally 
related to service.  

Initially, the Board notes that service connection is not 
warranted for pes planus.  The record indicates that the 
Veteran was not "sound" with regard to his feet on entry to 
service; thus, service connection for pes planus is only 
warranted if the Veteran shows that the pes planus was 
aggravated during service.  In this case, the competent 
evidence does not suggest that the Veteran's pes planus was 
aggravated by service.  The 2005 VA examination revealed that 
the Veteran's feet are virtually flat, with "basically no 
arch" and that the Veteran has reported having pain in the 
feet since service.  Review of the record does not suggest 
that this "flattening" or the history of pain was the 
result of aggravation of the preexisting pes planus by 
service rather than natural progression.  There is no 
evidence of medical treatment for pes planus during service 
or immediately after service to suggest any worsening, let 
alone a worsening beyond the natural progression, and the 
record includes no competent opinions which suggest that the 
Veteran's pes planus was aggravated by service.  As noted 
above, in claims such as this, the burden falls on the 
claimant to establish aggravation of the preexisting 
disorder.  Wagner, supra.  In this case, the Veteran has 
failed to meet this burden.  Thus, service connection for pes 
planus based on aggravation must be denied.  

Service connection is also not warranted for the degenerative 
calcaneal spurring of the feet as the evidence does not 
suggest that the spurring had its onset during service or is 
causally related to service.  The service medical evidence 
does not reveal any complaints, treatment, or findings 
suggestive of calcaneal spurring, to include any notations 
related to the heel, and the first finding of record dates in 
2005, approximately 14 years after the most recent period of 
active service.  See Maxson v. Gober, 230 F.3rd. 1330, 1333 
(Fed. Cir. 2000) (such a lapse of time is a factor for 
consideration in deciding a service connection claim).  The 
Board notes that the Veteran has reported having bilateral 
foot pain since service.  He has not indicated that this pain 
was in the heel area, however, and the Board notes that the 
evidence does not include any medical findings linking this 
history to the calcaneal spurring.  Furthermore, the evidence 
does not include any medical findings suggestive of a causal 
relationship between the calcaneal spurring and active 
service.  In the absence of competent evidence suggestive of 
an in-service incurrence or a relationship between this 
period of service and the current condition, service 
connection cannot be awarded based.  Thus, the claim of 
service connection for a bilateral foot disorder must be 
denied.  

Fatigue 

The service treatment records do not reflect any complaints 
of or treatment for fatigue, and the service treatment 
records reflect negative histories as to fatigue in May 1991.  
The first indication of fatigue is in August 2004, when the 
Veteran filed the claim for benefits.  Subsequent evidence 
indicates that the fatigue is associated with joint pain.  
During the April 2005 VA examination, the Veteran reported 
that he has chronic fatigue and lack of endurance of the 
ankle and knee joints and fatigue and flare-ups of the wrist 
and elbow joints.  During the June 2009 personal hearing, the 
Veteran testified that the fatigue was linked to his leg 
problems.  He indicated that trying to walk more than one-
quarter mile was "very tiring" because of the leg pain.  

After review of the record, the Board finds that service 
connection is not warranted for fatigue.  Initially the Board 
notes that service connection is not warranted on a 
presumptive basis under 38 C.F.R. § 3.317:  the record does 
not reflect any diagnosis of chronic fatigue syndrome or 
findings or histories suggestive of chronic fatigue syndrome, 
and it includes no objective evidence of fatigue perceptible 
to an examining physician or capable of independent 
verification.  

Service connection is also not warranted on a direct basis.  
Although the evidence reflects the Veteran's competent 
history of fatigue since service, direct service connection 
will not be granted for increased fatigue alone; there must 
be a diagnosed or identifiable underlying malady or 
condition.  Sanchez-Benitez v. West, 13 Vet. App. 283, 285 
(1999).  In this case, the evidence does not establish that 
the Veteran has an identifiable underlying condition, and the 
Board notes that the evidence suggests that the fatigue is 
secondary to lower extremity joint problems rather than any 
independent disability.  Thus, the claim of service 
connection for fatigue must be denied.  

Joint Pain

The service treatment records do not reflect any complaints 
of or treatment for joint pain in the elbows or wrists, and 
the service examination records reflect normal clinical 
findings for the upper extremities.  The service examination 
records also reflect negative histories as to "painful or 
'trick' elbow or shoulder" and "arthritis, rheumatism, or 
bursitis" in May 1972, January 1979, November 1982, October 
1986, and October 1990.  The Board notes that the May and 
June 1991 and the January 1992 examination records reflect a 
history of "painful or 'trick' elbow or shoulder".  Review 
of the records, particularly the May 1991 record, indicates 
that the complaint pertains to the left shoulder, however, 
rather than either elbow.  

An April 2005 VA examination documents the Veteran's first 
history of pain in the elbows and wrists.  The record 
indicates that the Veteran reported having painful flare-ups 
with associated fatigue and lack of endurance in the wrists 
and elbows approximately one to two times per week.  The 
Veteran also reported stiffness of the elbows in the morning 
but denied stiffness of the wrists or redness, swelling, or 
heat of the elbows or wrist.  Examination revealed no 
redness, swelling, or tenderness in the wrists or elbows.  
Range of motion testing revealed that the right elbow had 
range of motion from 0 to 105 degrees and the left elbow had 
range of motion from 0 to 113 degrees.  Additionally, the 
right forearm had supination to 65 degrees with pain 
beginning at 65 degrees and pronation to 70 degrees without 
pain.  The left forearm had supination to 60 degrees without 
pain and pronation to 70 degrees with pain beginning at 70 
degrees.  The right wrist had extension to 65 degrees with 
pain beginning at 65 degrees, flexion to 45 degrees with pain 
beginning at 45 degrees, ulnar deviation to 30 degrees with 
pain beginning at 30 degrees, and radial deviation to 15 
degrees with pain beginning at 15 degrees.  The left wrist 
had extension to 55 degrees with pain beginning at 55 
degrees, flexion to 65 degrees with pain beginning at 65 
degrees, ulnar deviation to 45 degrees without pain, and 
radial deviation to 15 degrees with pain beginning at 15 
degrees.  There was no additional loss of function after 
repetitive use of either joint.  X-ray images showed normal 
findings for the wrists and elbows.  The examiner diagnosed 
the Veteran with arthralgia of bilateral wrists and elbows; 
no evidence to suggest acute diagnosis.  

After review of the evidence, the Board finds that service 
connection is not warranted for joint pain of the elbows and 
wrists.  Initially, the Board notes that service connection 
is not warranted on a presumptive basis under 38 C.F.R. 
§ 3.317.  Because the service medical evidence reveals no 
complaints of pain in the elbow or wrist in service, service 
connection under 38 C.F.R. § 3.317 is only warranted if the 
evidence documents the existence of a qualifying chronic 
disability that has manifest to a degree of 10 percent or 
more.  In this case, although the evidence arguably indicates 
that the Veteran has a qualifying chronic disability of joint 
pain of the wrists and elbows which is objectively manifested 
by limitation of motion, the evidence does not indicate that 
the disability has manifested to a degree of 10 percent or 
more.  

With regard to the elbow, VA regulations provide compensable 
ratings for ankylosis of the elbow, limitation of flexion to 
100 degrees, limitation of extension to 45 degrees, 
limitation of supination to 30 degrees or less, and 
limitation of pronation with motion lost beyond the last 
quarter of arc (the hand does not approach full pronation).  
38 C.F.R. § 4.71a, Diagnostic Codes 5205 to 5213 (2008).  
With regard to the wrist, VA regulations provide compensable 
ratings for ankylosis, extension limited to less than 15 
degrees, and palmar flexion limited in line with the forearm.  
38 C.F.R. § 4.71a, 5213, 5215 (2008).  

In this case, the evidence clearly indicates that the 
Veteran's ankle and wrist are not ankylosed and that they 
have motion beyond that required for a compensable rating, 
even after consideration of pain and DeLuca v. Brown, 8 Vet. 
App. 202, 206-7 (1995).  See also 38 C.F.R. §§ 4.40, 4.45.  
The evidence consistently indicates that the Veteran does not 
have ankylosis but has range of motion in the wrists and 
elbows with full extension in the elbows, flexion of the 
elbows to more than 100 degrees, supination of the elbows to 
more than 30 degrees, near-full pronation of the elbows 
extension of the wrists to more than 15 degrees, and palmar 
flexion of the wrists beyond 0 degrees.  In sum, the symptoms 
of the joint pain do not meet the manifest to a degree of 10 
percent or more requirement of 38 C.F.R. § 3.317(a)(1)(i).  
See also 38 C.F.R. § 3.317(a)(3).  Accordingly, service 
connection for a left ankle disorder and a right wrist 
disorder under the provisions of 38 C.F.R. § 3.317 is not 
warranted.

Furthermore, the Board finds that service connection is not 
warranted on a direct basis.  Although the evidence reflects 
the Veteran's competent history of pain and findings of 
limitation of motion in the elbows and wrists, direct service 
connection will not be granted for pain or limitation of 
motion alone; there must be a diagnosed or identifiable 
underlying malady or condition.  Sanchez-Benitez v. West, 13 
Vet. App. 283, 285 (1999).  In this case, the evidence does 
not establish that the Veteran has an identifiable underlying 
condition; significantly, examination has revealed no 
pathology to account for the pain and limitation of motion.  
Thus, based on the absence of a currently diagnosed 
"disability", service connection for painful elbows and 
wrists must be denied.  


ORDER

Service connection for hypertension is denied.  

Service connection for a bilateral foot disorder is denied.  

Service connection for fatigue is denied.  

Service connection for joint pain in the elbows and wrists is 
denied.  




REMAND

Review of the record indicates that the Veteran was 
previously denied service connection for a right knee 
disorder in October 1996.  The Veteran was notified of his 
appellate rights but did not appeal and the decision became 
final.  In August 2004, the Veteran submitted a new claim for 
"joint pain".  Based on the Veteran's statements, 
particularly his testimony at the June 2009 hearing, the 
Board finds that the Veteran intended, in part, to request 
that the claim of service connection for a right knee 
disorder be reopened.  As the Veteran has not been provided 
with notice as to the definitions of "new" and "material" 
or the specific evidence needed to reopen, in accord with 
38 U.S.C.A. § 5103(a), 38 C.F.R. § 3.159(b), and Kent v. 
Nicholson, No. 04-181 (U.S. Vet. App. March 31, 2006), the 
matter must be remanded.  

Further development is also needed on the claim of service 
connection for a left knee disorder.  A review of the 
evidence indicates that the Veteran is currently diagnosed 
with arthritis of the left knee.  The evidence also indicates 
that the Veteran sought treatment for left knee pain in April 
1990.  At that time, he presented a history of intermittent 
left knee "problems" since high school.  See April 1990 B. 
treatment record.  Clinical examination revealed minimal 
effusion, lateral joint line tenderness, pain, and 
crepitance, and X-ray images showed some changes consistent 
with old injury.  The Veteran was diagnosed with a torn 
lateral meniscus, for which an arthroscopy was suggested.  

The Veteran then entered his second period of active service 
in September 1990, during which time he received treatment 
for a left knee contusion, which was manifested by tenderness 
but no effusion, instability, or loss of range of motion.  
See June 1991 service treatment records.  The service 
examination records from this period of service document 
consistently normal clinical findings.  These records also 
reflect the Veteran's history of "trick' or locked knee", 
however, as well as histories of left knee pain prior to 
service and a report of a flare-up of a preexisting injury 
during service.  See, e.g., January 1992 service examination 
record.  The Board notes that these records do not indicate 
which knee had the flare-up or which knee was a "trick' or 
locked knee".  As the evidence only reflects a history of 
left knee pain prior to service, however, the Board finds 
that the history of flare-up appears to be related to the 
left knee.  Thus, based on the evidence of a current 
diagnosis, the evidence of in-service treatment for a 
contusion, and the evidence of a possible flare-up in 
service, the Board finds that an examination with a  medical 
opinion is needed to determine if the Veteran's current left 
knee disorder was incurred or aggravated during service or is 
causally related to service.  See 
38 U.S.C.A. § 5103A(d).  

Further development is also needed on the claim of service 
connection for a low back disorder.  A review of the evidence 
indicates that the Veteran presented a two-month history of 
recurrent back pain at his May 1991 examination.  The Board 
notes that the May 1991 examination record revealed normal 
clinical findings for the back and that June 1991 and May 
1992 examination records revealed normal clinical findings 
for the spine and negative histories as to recurrent back 
pain.  Based on the evidence of a currently diagnosed back 
disorder, however, as well as the evidence of a complaint of 
increased back pain in April 1992, the Board finds that an 
opinion is needed to determine if the currently diagnosed 
back disorder is related to service.  See 38 U.S.C.A. § 
5103A(d).  

The claim of service connection for a skin disorder must also 
be remanded for further development.  The Veteran has 
reported having an intermittent skin rash, manifested by 
itching, since his service in Southwest Asia.  See June 2009 
hearing transcript.  The Veteran is competent to report such 
a history and the Board notes that the history is 
corroborated, in part, by an undated service record which 
reflects the Veteran's history of a skin rash.  Based on the 
in-service history, the Veteran's current history of symptoms 
since his service in Southwest Asia, and the evidence of a 
currently diagnosed skin disorder, the Board finds that an 
opinion should be obtained to determine if the Veteran's 
currently diagnosed skin disorder was incurred in or is 
causally related to service.  See 38 U.S.C.A. § 5103A(d).  

Finally, the claim of service connection for a bilateral 
ankle condition must be remanded for further development.  An 
April 2005 VA examination showed the Veteran's history of 
chronic pain in his ankles which was associated with chronic 
fatigue and lack of endurance.  The examination revealed 
limitation of motion and X-ray images showed degenerative 
calcaneal spurring bilaterally.  After examination and review 
of the file, the examiner diagnosed the Veteran with 
degenerative calcaneal spurring bilaterally and arthralgia of 
both ankles with no evidence to suggest acute diagnosis.  The 
examiner does not explain why he found that the calcaneal 
spurring was not the cause of the pain, however, and does not 
address whether the limitation of motion was caused by the 
calcaneal spurring in the ankle.  At the present time, the 
Board finds itself unable to reconcile the two diagnoses 
based on the evidence of record.  Thus, the Board finds that 
a clarifying opinion is needed to determine if the functional 
impairment of both ankles is due to a diagnosed condition or 
whether it is of an unknown etiology.  

Accordingly, the case is REMANDED for the following action:

1.  Ensure that all notification and 
development actions required by the VA 
regulations as required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied, 
particularly for the Veteran's request to 
reopen the claim of service connection 
for a right knee disorder.

2.  Schedule the Veteran for an 
examination to determine the nature and 
etiology of his left knee disorder.  All 
testing deemed necessary by the examiner 
should be performed and the results 
reported in detail.  The claims folder 
must be available for review by the 
examiner in conjunction with the 
examination and this fact should be 
acknowledged in the report.  For any 
diagnosed disorder, the examiner is 
requested to state whether is at least as 
likely as not that the disorder was 
incurred in or aggravated by service or 
is otherwise causally related to service.  
A rationale for the opinions should be 
provided, and the examiner is requested 
to address the April 1990 (pre-service) 
treatment as well as the June 1991 (in 
service) treatment.  

3.  Schedule the Veteran for an 
examination to determine the nature and 
etiology of his low back disorder.  All 
testing deemed necessary by the examiner 
should be performed and the results 
reported in detail.  The claims folder 
must be available for review by the 
examiner in conjunction with the 
examination and this fact should be 
acknowledged in the report.  For any 
diagnosed disorder, the examiner is 
requested to state whether it is at least 
as likely as not that the disorder was 
incurred in service or is otherwise 
causally related to service.  A rationale 
for the opinions should be provided. 

4.  Schedule the Veteran for an 
examination to determine the nature and 
etiology of his skin condition.  All 
testing deemed necessary by the examiner 
should be performed and the results 
reported in detail.  The claims folder 
must be available for review by the 
examiner in conjunction with the 
examination and this fact should be 
acknowledged in the report.  For any 
diagnosed disorder, the examiner is 
requested to state whether it is at least 
as likely as not that the disorder was 
incurred in service or is otherwise 
causally related to service.  

5.  Return the claims file to the VA 
examiner who conducted the April 2005 VA 
examination (or, if unavailable, to 
another appropriate VA reviewer).  In an 
addendum, the reviewer should provide an 
opinion as to whether the limitation of 
motion and pain in both ankles are 
attributable to a diagnosed disorder, 
specifically the calcaneal spurring.  The 
claims file must be made available to the 
examiner to review in conjunction with 
the examination and such review must be 
noted in the examination report.  The 
rationale for the opinion expressed must 
be provided.  

6.  Thereafter, the AMC should 
readjudicate the appellant's claims.  If 
the benefits sought on appeal remain 
denied, the appellant should be provided 
a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.



The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


